Citation Nr: 1716364	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  07-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether the character of discharge from the Veteran's period of service in the U.S. Marine Corps from December 1972 to February 1976 is a bar to receiving VA compensation benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1978 to February 1978, from which he received an honorable discharge.  The Veteran also served on active duty in the U.S. Marine Corps from December 1972 to February 1976, from which he received an other than honorable discharge.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA) which declined to reopen the previously denied matter as to whether the character of discharge from the Veteran's period of service in the U.S. Marine Corps from December 1972 to February 1976 is a bar to receiving VA compensation benefits.  

The Board notes that in a March 1978 decision, regarding an appeal that arose in connection with a claim for service connection for a back disability that was reportedly incurred during active service in the U.S. Marine Corps, the Board concluded that the Veteran's character of discharge from his period of service in the U.S. Marine Corps from December 1972 to February 1976 is a bar to VA compensation benefits because the other than honorable discharge was due to willful misconduct.  The appeal before the Board at this time arose in connection with an October 2004 application to reopen the previously denied matter of whether the character of discharge from the Veteran's period of service in the U.S. Marine Corps from December 1972 to February 1976 is a bar to receiving VA compensation benefits for multiple disabilities that were reportedly incurred during this period of service in the U.S. Marine Corps.  

In a September 2009 decision, the Board declined to reopen the matter as to whether the character of discharge from the Veteran's period of service in the U.S. Marine Corps from December 1972 to February 1976 is a bar to receiving VA compensation benefits.  The Veteran then appealed the Board's September 2009 decision.  In a May 2011 Memorandum Decision by the U.S. Court of Appeals for Veterans Claims (Court), the Court vacated the Board's September 2009 decision and remanded the matter for further action.  In December 2011, the Board reopened the previously denied matter and remanded matter for further development.  In December 2015, the Board remanded the appeal to afford the Veteran a hearing before the Board.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge in April 2016, and a copy of the transcript is of record.  In October 2016, the Board requested a medical expert opinion from a psychiatrist with the Veterans Health Administration (VHA), and such an opinion was obtained in November 2016.  The case is again before the Board for further appellate proceedings. 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  


FINDINGS OF FACT

1.  The character of the Veteran's period of active service in the U.S. Marine Corps from December 1972 to February 1976 is considered dishonorable because the misconduct committed by the Veteran during this period of service was willful and persistent and did not consist of minor offenses offset by otherwise honest, faithful, and meritorious service.  

2.  The Veteran was discharged from a period of active service in the U.S. Marine Corps from December 1972 to February 1976 as a result of his periods of absence without leave (AWOL) in May 1975 and in September 1975 and being disrespectful toward commissioned officers in January 1976; and, the evidence shows that the Veteran was not insane at the time of committing these offenses resulting in his discharge. 







CONCLUSION OF LAW

The character of the Veteran's discharge for the period of active service in the U.S. Marine Corps from December 1972 to February 1976 is a bar to VA compensation benefits. 38 U.S.C.A. §§ 101(2), 5103, 5103A, 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12, 3.159, 3.354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in December 2015, the Board remanded the matter to afford the Veteran a hearing before the Board, and the Veteran was afforded such a hearing in April 2016.  Thus, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Here, regarding the underlying application to reopen this previously denied matter, the RO provided VCAA notice by letter in November 2007, in which the Veteran was notified of how to reopen this previously denied matter and information regarding the allocation of responsibility between the Veteran and VA.  In this letter, the RO also informed the Veteran of the evidence needed to substantiate the claim that the relevant period of service is not a bar to VA benefits, the RO notified the Veteran that entitlement to benefits was contingent upon discharge from military service under conditions other than dishonorable and the service that would have qualified him for compensation benefits was terminated by an other than honorable discharge, and the RO advised the Veteran of the types of information and evidence that should be provided.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration records, and lay statements have been associated with the record.  

Additionally, VA obtained a VA medical opinion in July 2013, with an addendum opinion in April 2015.  Further, VA obtained a VHA medical expert opinion in November 2016 in order to assist the Veteran in substantiating his claim that he was insane at the time of the offenses causing discharge from the U.S. Marine Corps.  The VHA medical expert reviewed the claims file and provided sufficient information such that the Board can render an informed decision.  The Board finds that the VHA medical expert opinion, together and in conjunction with the other lay and medical evidence of record, is adequate for purposes of adjudicating the issue on appeal. 

Character of Discharge

This appeal arose in connection with the Veteran's application for VA disability compensation benefits, received in October 2004, for disabilities that he reports began during his period of service in the U.S. Marine Corps from December 1972 to February 1976.  The Veteran's service records show that he received an other than honorable discharge from the U.S. Marine Corps in February 1976 because of multiple offenses in service, to include going AWOL during two periods in 1975 and being disrespectful toward commissioned officers on January 11 and 12, 1976.  

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran (for the relevant period of service).  Cropper v. Brown, 6 Vet.App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327   (Fed. Cir. 2000).  A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."   38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Thus, a discharge or release from a period of active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits for a disability that may have been incurred during that period.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge. 38 C.F.R. § 3.12(a).  Service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380   (2000) (VA is bound by service department findings); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) ("service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces"). Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).

A discharge or release because of willful and persistent misconduct is to be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  This included a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. 38 C.F.R. § 3.1(n).  

A discharge or release from service because of willful and persistent misconduct is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  Pursuant to 38 U.S.C.A. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated."  38 U.S.C.A. § 5303(b); see also 38 C.F.R. § 3.12(b).  An insane person is one who, due to a diagnosable disease, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a); see Zang v. Brown, 8 Vet.App. 246, 253   (1995); see also VAOPGCPREC 20-97 (May 22, 1997) (clarifying VA's definition of insanity).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck v. West, 13 Vet.App. 535, 539 (2000); Zang, 8 Vet.App. at 254-55 ; 38 C.F.R. § 3.354(a).  

Here, a February 1976 in-service Memorandum shows that on January 11, 1976, the Veteran disobeyed an order from a superior officer, Sergeant C. and he was disrespectful in language Sergeant C.  Then, on January 12, 1976, the Veteran behaved with disrespect toward another superior officer, Captain H.  This Memorandum shows that that the Veteran requested a discharge for the good of the service to escape trial by court-martial.  The Veteran's request for such a discharge was approved and the Veteran was discharged under other than honorable conditions in February 1976.

Also, prior to the January 11 and 12, 1976 offenses causing discharge, the Veteran's service records show that the Veteran committed other violations.  In February 1973, the Veteran was disciplined for disrespect to an NCO and attempted assault on an NCO.  In October 1975, the Veteran was convicted at a special court-martial due to two periods of unauthorized absence: (1) May 19 to September 4, 1975, and (2) September 23 to 30, 1975.  During his court-martial, the Veteran stated that during his first period of absence he returned to Massachusetts to help his mother find housing as she was being evicted from her home. He stated that he attempted to have her hospitalized because of poor mental health, but that he was unsuccessful in that attempt. He testified that he worked and saved money to help place her in a new apartment. He testified that during his second period of unauthorized absence he was helping the mother of his child, as their newly born son was sick with pneumonia.  In December 1975, the Veteran was disciplined for exceeding his 300 mile weekend liberty radius.  On January 8, 1976, the Veteran was disciplined for a period of unauthorized absence from December 26, 1975 to January 6, 1976, which was a few days before the Veteran's offenses causing discharge on January 11 and 12, 1976.    

First, based on the above evidence, the Board finds that the Veteran's actions in service constituted willful and persistent misconduct, and therefore his period of service in the U.S. Marine Corps is considered dishonorable. 

Here, the Veteran's service records show that he received an other than honorable discharge from the U.S. Marine Corps in February 1976 because he had two periods of AWOL and because he was disrespectful toward commissioned officers on January 11 and 12, 1976.  Thus, the Veteran committed multiple military offenses, to include two periods of AWOL, and a period of AWOL cannot constitute a minor offense.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (an absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct).  The Board acknowledges the Veteran's argument that other than these issues, he performed good and faithful service.  The Board also acknowledges the Veteran's contentions that his two unauthorized absences were the result of critical family needs and that his later problems were the result of feeling disrespected by his superiors and that he experienced unwarranted harassment by his superiors and personality conflicts with his superiors.  

However, with regard to each of these offenses, the evidence shows that the Veteran deliberately and intentionally committed these wrongdoings, and there is no indication in the record or by the Veteran that the Veteran did not have knowledge of the probable consequences of going AWOL during two separate periods and being disrespectful toward his superiors.  Therefore, though the Board acknowledges the Veteran's reasons for committing these wrong doings, the Board finds that that the Veteran's multiple offenses in service demonstrated willful and persistent misconduct because these offenses involved deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences, and because these offenses cannot constitute minor offenses offset by otherwise honest, faithful, and meritorious service.  For these reasons, the Veteran's character of discharge from the U.S. Marine Corps is considered dishonorable.  

Thus, the crucial issue here is whether the Veteran was insane at the time of the offenses causing discharge and therefore entitled to the exception to the bar to VA compensation benefits.  This is essentially a medical question.  

In April 1977, the Veteran testified at a hearing before a VA regional office.  The Veteran testified that he enjoyed service and did not have any problems until he returned from service overseas and learned that his mother was homeless.  The Veteran reported that he began a period of unauthorized absence to care for his mother.  He testified that at this time he got his mother an apartment, some furniture and things she would need and then returned to base.  The Veteran reported that it was at this time he began noticing that his marks were going lower even though he was doing a good job.  Then, after the Veteran's court martial for his two periods of unauthorized absence, the Veteran stated that people on base began to cuss him out, rudely talk to him, and that he would be "thrown out" of office(s).  The Veteran reported that he left to marry his partner and when he came back he began to be harassed constantly.  The Veteran testified that he was then shot in the back.  The Veteran testified that he was in pain and his CO and his Sergeant were laughing at him and cussing him out in the hospital.  The Veteran testified as to other instances of feeling that he was being disrespected.  

The Veteran has submitted multiple statements arguing that events in service caused him to have a mental breakdown and that he had a diagnosable mental disease in service at the time of committing the violations that resulted in discharge.  For example, in a May 2015 statement, the Veteran argued that he has had major depression since 1976.  Also, the Veteran testified in the April 2016 Board hearing that he "lost his mind" during his period of service in the U.S. Marine Corps and that this was the reason for his committing the offenses causing discharge.  The Veteran has provided multiple reasons for why he "lost his mind" and he essentially argues that the combination of these reported stressors caused him to commit the offenses on January 11 and 12, 1976.  In the April 2016 Board hearing and in multiple other statements, the Veteran asserted that he was shot in the back, that he was assaulted by Private V., and that he was raped by Sergeant D. and Sergeant B. while in the U.S. Marine Corps and prior to committing the offenses causing discharge.  The Veteran has reported in multiple statements, such as his October 2011 statement, that he was traumatized due to these events.  The Veteran's service records and multiple written statements by the Veteran also show that the Veteran was experiencing problems with his family (i.e., his mother was homeless, his wife was homeless, and his son was sick) during his time in the U.S. Marine Corps.  The evidence of record confirms that the Veteran was shot in the back during his period of service in the U.S. Marine Corps.  However, whether or not the Veteran's reported in-service stressors occurred and whether these stressors may have eventually resulted in a current disability, the crucial issue in this case is whether the Veteran was insane when he committed the above-described multiple offenses causing discharge.

As to the Veteran's symptoms in the U.S. Marine Corps, the Veteran testified at the April 2016 Board hearing that due to the above reasons (e.g., being raped and family problems), he was living in fear for remaining period of time he was served in the U.S. Marine Corps.  The Veteran testified that he signed off on his other than honorable discharge because he was afraid to stay in the U.S. Marine Corps.  Also, in the Veteran's February 1989 request for Review of Discharge by the Naval Discharge Review Board, the Veteran reported that during his period of service in the U.S. Marine Corps, he began drinking.  The Veteran reiterated this report in the September 2006 RO hearing.  In the September 2015 Appellant's Brief, the Veteran's representative pointed out that the Veteran got into few minor disciplinary events early in service with the U.S. Marine Corps, but that his performance was generally good.  The Veteran's representative noted that after his arrival at TBS, he began his cycle of committing military offenses.  The Veteran also testified in the September 2006 RO hearing, and his service treatment records confirm, that prior to January 1976, he was experiencing visual symptoms and was "seeing stars and stuff all the time."  

Regarding the Veteran's history of hallucinations, the evidence of record varies as to date of onset thereof.  The Veteran testified at the April 2016 Board hearing that after he was raped while serving in the U.S. Marine Corps, he began to see people and hear people talking to him and laughing at him.  However, when the Veteran was hospitalized in March 1978 at Brigham Hospital, the Veteran reported that it was after his period of service in the U.S. Marine Corps during which he began to hear a voice which sounded like his mother whispering his name, and he denied that this bothered him or affected his behavior.  

The Veteran testified at the April 2016 Board hearing that after he was discharged from the U.S. Marine Corps in 1976 and until he enlisted in the U.S. Army in January 1978, he was homeless.  A June 1977 Naval Discharge Review Board review of discharge shows that the Veteran submitted a claim to review his discharge from the U.S Marine Corps.  The Veteran claimed "I had problems at home (one child sick and another on the way).  I should not have signed for my discharge.  I want to come back in."  (The Review Board found that the Veteran's 1976 discharge was proper.)  In a January 1986 statement, the Veteran reported that since his 19th birthday (December 1973, during service in the U.S. Marine Corps), he has been messed up on drugs and alcohol.  A June 2012 statement from L. P. states that she knew the Veteran since he was a child and that after he left the military, he was more reserved than before.  In a February 2016 statement from the Veteran's ex-wife, L. B., she noted that she had observed the Veteran's mental and physical problems, and she stated that she believes that something happened to him that has "affected him in the past and present."  

The Veteran's service records from 1978 show that the Veteran enlisted in the U.S. Army in January 1978.  The Veteran's January 1978 Report of Medical History reflects that the Veteran denied symptoms of depression or excessive worry and nervous trouble of any sort.  Alcohol use was noted by the provider.  Then, the service treatment records from the Veteran's period of service in the U.S. Army in early 1978 show that the Veteran was hospitalized and treated for mental disability during his period in the U.S. Army and that he was discharged honorably due to mental disability.  The Veteran's February 1978 Medical Board Proceedings show that the Veteran was diagnosed with schizophrenia, paranoid type, moderate, acute, manifested by symptoms such as anxiety, uneasy mood, agitation, hostile attitude, aggressive behavior, persecutory delusions, paranoid ideation, suspiciousness, auditory hallucinations, and impaired judgment.  Precipitating stress included moderate, routine basic combat training and recent onset of marital discord with subsequent voluntary departure from the home afterwards.  After discharge under honorable conditions from the U.S Army in February 1978, the Veteran was hospitalized in March 1978 at Brigham Hospital due to overdose of Thorazine complicated by cocaine and ETOH use. He was diagnosed with depression with auditory hallucinations, among other things. 

The Board acknowledges that the Veteran is competent to report his symptoms and observations.  The Board also acknowledges that L. P. and L. B. are competent to report their observations of the Veteran's behavior after his period of service in the U.S. Marine Corps; however, there is no indication that L. P. and L. B. personally observed the Veteran's behavior when he committed the offenses causing discharge.  Specifically regarding L. B.'s February 2016 statement regarding her observations of the Veteran's mental and physical problems, the certificate of marriage shows that the Veteran married L. B. in May 1984, and there is no indication in L. B.'s statement that she personally observed the Veteran in 1976 at time he committed the offenses causing discharge.   

The Board acknowledges the competent reports of the Veteran's behavior and stressors prior to, on, and after commission of two periods of AWOL and being disrespectful towards his superiors in service.  However, the Board finds that the determination as to the nature and diagnosis of a mental disorder is an essentially medical question, and as such is beyond its own competence to evaluate based upon its own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training, to include in the field of psychiatry.  Thus, his contention that he had a diagnosable mental disease when he went AWOL twice in service and when he was disrespectful twice towards superior officers, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinion that he was insane when he committed the offenses causing discharge, and that his symptoms during this period of service were manifestations of a diagnosable mental disorder, has no probative value.  Because the Veteran is not competent to provide a medical diagnosis of a mental disease, the question of credibility of his lay opinion is not reached.  Similarly, there is no indication that the Veteran's representative has medical expertise or training, to include in the field of psychiatry.  Thus, the Veteran's representative's lay opinion, such as in the September 2015 and March 2017 Appellant's Briefs, that the Veteran's behavior in service and after service and his mental health treatment beginning in about 1978 demonstrates that the Veteran had a diagnosable mental disorder during his service in the U.S. Marine Corps, is also not competent evidence and therefore has no probative value.  

The Board acknowledges the Veteran's in-service history of violations prior to the relevant offenses causing discharge, the Veteran's reports of his symptoms and observations during his period of service in the Marine Corps, and the fact that the Veteran was diagnosed with schizophrenia about two years after discharge from the U.S. Marine Corps.  The Board also acknowledges that the Veteran has a history of mental disease and symptoms since 1978, as shown in the record and as noted by the July 2013 and April 2015 VA medical opinions, and that the Veteran currently has a mental disability, as demonstrated by the private treatment records and private medical opinions of record.  

However, here, the preponderance of the evidence is against a finding that the Veteran had a diagnosable mental disease when he committed the offenses resulting in discharge from the U.S. Marine Corps, specifically when he went AWOL twice and when he was disrespectful towards his superiors. VA obtained a VHA expert medical opinion in November 2016 from a VA psychiatrist, Dr. M. D., to determine whether the Veteran was insane at the time of the offenses causing discharge.  Dr. M. D. opined that the Veteran did not have a diagnosable mental disorder when he went AWOL in May 1975 and in September 1975, or on January 11 and 12, 1976, when he was disrespectful toward commissioned officers. 

Dr. M. D. noted the Veteran's history of violations prior to January 11 and 12, 1976.  Dr. M. D. noted that when the Veteran went AWOL from May 19, 1975, the Veteran had stated that he needed to help his mother who was homeless and in poor health.  Dr. M. D. noted that when the Veteran went AWOL from September 23, 1975, this was to help the mother of his child as the child was sick with pneumonia.  Dr. M. D. opined, "Although making poor decisions, it was clear he was making these AWOL decisions based on reasoning and not due to insanity."  Dr. M. D. then noted the Veteran's offenses that resulted in discharge on January 11 and 12, 1976.  Dr. M. D. stated that the Veteran voluntarily signed paperwork requesting discharge from service rather than face trial by court-martial.  Dr. M. D. noted that the paperwork indicates that he did so freely and that he did so with the help of a lawyer and that he fully understood his rights.  The Board acknowledges that the Veteran reported that in an August 1977 statement that he did not really understand [the consequences of signing for an other than honorable discharge].  However, it is significant that the Veteran's lawyer told him that it was the best thing for him to do, and that it was based on this advice that the Veteran decided to sign for the discharge.  Thus, the Veteran's decision to sign for his discharge was based on reasoning and therefore not insanity, pursuant to Dr. M. D.'s opinion that decisions based on reasoning are not due to insanity.  

Based on review of the claims file and based on the Veteran's reports of his symptoms and observations in service, Dr. M. D. opined, "There was no indication that a mental disorder or insanity was present at that time [in service]."  Dr. M. D. also noted that when the Veteran testified in 1977, there was no indication at that the time of those hearings that he met the definition of insanity.  

Dr. M. D. then noted the events that followed in 1978, when the Veteran had his first psychiatric hospitalization for an overdose of medication complicated by cocaine and alcohol use.  It was noted that the main stressors at that time were inability to find a job and separation from his wife after he found her in bed with another man.  (The Board notes that this finding is supported by the Veteran's contemporaneous reports of having a difficult time securing and maintaining a job after separation.  In a December 1976 statement, the Veteran reported that he was shot in the back and that as a result he has been having a hard time going out to his job because it requires lifting, and in the April 1977 RO hearing, the Veteran testified that he is working but it took him a long time to find a job.)  Dr. M. D. also noted that the psychiatrist at the time indicated that although the Veteran heard voices, no other criteria for schizophrenia were present and that a diagnosis of schizophrenia was unlikely.  Dr. M. D. noted that the Veteran was not felt to be insane at that time and no medications were prescribed. 

Dr. M. D. acknowledged that since 1978, the Veteran has been diagnosed with a variety of mental disorders and there have been variable and conflicting history of events and symptoms including sexual trauma in the military.  Dr. M D. opined that there is no evidence in the record that PTSD or other symptoms related to sexual trauma were present when the Veteran committed the offenses that resulted in discharge.  Dr. M. D. opined, "Although the Veteran was not evaluated for a mental disorder [at the time of commission of the offenses causing discharge,] there is evidence that he was sane prior to and after the dates of January 11 and 12, 1976, and no evidence that he either had a mental disorder at the time nor evidence that he was insane at the time."

The November 2016 VA expert medical opinion has probative value because it is the report was rendered by a psychiatrist, Dr. M. D., who has the requisite expertise to render an opinion as to the nature a mental condition and whether a claimant's mental condition is diagnosable as a mental disease.  Dr. M. D. also reviewed the claims file, he supported his opinion with rationale, he rendered his opinion on the Veteran's history and lay statements, and he covered all relevant bases.  This opinion is not contradicted by the remaining medical evidence of record.  For these reasons, the November 2016 VA expert medical opinion outweighs the lay opinions by the Veteran and his representative that he had a diagnosable mental disease when he committed the offenses resulting in discharge from the U.S. Marine Corps.  

The Board acknowledges the Veteran's argument in his February 2017 statement that the November 2016 VHA medical expert opinion is inadequate because the Veteran was not examined by the November 2016 VHA medical expert.  The Veteran contended that he should be afforded a VA examination to determine whether he was insane at the time of the offenses causing discharge from the U.S. Marine Corps.  However, as discussed above, the Veteran has a history of mental health disability, to include during the current appeal period, and the crucial issue upon which this case turns is whether the Veteran had a diagnosable psychiatric disorder when he committed the offenses causing discharge in 1975 and 1976.  The Board finds that affording the Veteran with a VA examination would not possibly provide any new information regarding the Veteran's mental condition in 1975 and 1976.  Therefore, the fact that the Veteran was not examined by the November 2016 VHA medical expert does not render the November 2016 VHA medical opinion inadequate.  

The Board also acknowledges the Veteran's representative's argument in the March 2017 Appellant's Brief that the November 2016 VHA expert medical opinion is inadequate because Dr. M. D. allegedly did not provide rationale for his conclusions.  Specifically, the Veteran's representative argues that Dr. M. D. did not provide an explanation for the assertion that the Veteran was sane prior to and after the dates of January 11 and 12, 1976.  However, as described above, Dr. M. D. did provide rationale to support his medical opinion that the Veteran was sane prior to and during the commission of the offenses causing discharge.  Thus, the Veteran's representative's argument in the March 2017 Appellant's Brief that the November 2016 VHA expert medical opinion is inadequate due to a lack of rationale has no merit, and the November 2016 VHA is not rendered inadequate.  

The regulatory definition of insanity requires the presence of a disease. 38 C.F.R. § 3.354(a); see also Zang, 8 Vet.App. at 253.  In light of the November 2016 VHA expert opinion, though the Veteran may have exhibited a prolonged deviation from his normal method of behavior, interfered with the peace of society, or demonstrated antisocial behavior during his period of service in the Marine Corps, the preponderance of the evidence is against a finding that the Veteran, due to a diagnosable disease, exhibited a prolonged deviation from his normal method of behavior, interfered with the peace of society, or departed from the accepted standards of the community to which by birth and education he belongs so as to lack the adaptability to make further adjustment to the social customs of the community in which he resides, when he went AWOL twice in 1975 and when he was disrespectful towards his superiors in January 1976.  Accordingly, the evidence shows that the Veteran was not insane at the time he committed the offenses for which he received an other than honorable discharge from the U.S. Marine Corps.  

Because the Veteran was not insane at the time he committed the offenses resulting in discharge, the exception to the bar to VA compensation benefits does not apply.  Because the Veteran's period of service in the U.S. Marine Corps is considered dishonorable due to willful and persistent misconduct, and because the Veteran was not insane at the time he committed the offenses resulting in discharge, the character of the Veteran's discharge from active military service in the U.S. Marine Corps from December 1972 to February 1976 is a bar to the receipt of VA compensation benefits.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12, 3.13, 3.354.


ORDER

The character of discharge from the Veteran's period of service in the U.S. Marine Corps from December 1972 to February 1976 is a bar to receiving VA compensation benefits, and the appeal is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


